Exhibit 10.3

 

EXECUTION COPY

 

Regency Centers Corporation

 

3,000,000 Shares of

6.70% Series 5 Cumulative

Redeemable Preferred Stock

($0.01 par value)

 

Underwriting Agreement

 

New York, New York

July 27, 2005

 

Citigroup Global Markets Inc.

J.P. Morgan Securities Inc.

Wachovia Capital Markets, LLC

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013,

 

Ladies and Gentlemen:

 

Regency Centers Corporation, a Florida corporation (the “Company”), which is the
general partner of Regency Centers, L.P., a Delaware limited partnership (the
“Partnership”), proposes to sell to the several underwriters named in Schedule I
hereto (the “Underwriters”), for whom you (the “Representatives”) are acting as
representatives, 3,000,000 shares (“Securities”) of 6.70% Series 5 Cumulative
Redeemable Preferred Stock, $0.01 par value, of the Company (the “Preferred
Stock”). To the extent there are no additional Underwriters listed on Schedule I
other than you, the term Representatives as used herein shall mean you, as
Underwriters, and the terms Representatives and Underwriters shall mean either
the singular or plural as the context requires. Any reference herein to the
Registration Statement, a Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 which were filed under the Exchange Act on or
before the Effective Date of the Registration Statement or the issue date of
such Preliminary Prospectus or the Prospectus, as the case may be; and any
reference herein to the terms “amend”, “amendment” or “supplement” with respect
to the Registration Statement, any Preliminary Prospectus or the Prospectus
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the Effective Date of the Registration Statement, or the
issue date of any Preliminary Prospectus or the Prospectus, as the case may be,
deemed to be incorporated therein by reference. Certain terms used herein are
defined in Section 20 hereof.

 

1. Representations and Warranties. The Company represents and warrants to, and
agrees with, each Underwriter as set forth below in this Section 1.



--------------------------------------------------------------------------------

(a) The Company meets the requirements for use of Form S-3 under the Act and has
prepared and filed with the Commission a registration statement (file number
333-118910) on Form S-3, including a related preliminary prospectus, for
registration under the Act of the offering and sale of the Securities. The
Company may have filed one or more amendments thereto, including a related
preliminary prospectus, each of which has previously been furnished to you. The
Company will next file with the Commission one of the following: either (1)
prior to the Effective Date of such registration statement, a further amendment
to such registration statement (including the form of final prospectus), or (2)
after the Effective Date of such registration statement, a final prospectus in
accordance with Rules 430A and 424(b). In the case of clause (2), the Company
has included in such registration statement, as amended at the Effective Date,
all information (other than Rule 430A Information) required by the Act and the
rules thereunder to be included in such registration statement and the
Prospectus as of the Effective Date. As filed, such amendment and form of final
prospectus, or such final prospectus, shall contain all Rule 430A Information,
together with all other such required information, and, except to the extent the
Representatives shall agree in writing to a modification, shall be in all
substantive respects in the form furnished to you prior to the Execution Time
or, to the extent not completed at the Execution Time, shall contain only such
specific additional information and other changes (beyond that contained in the
latest Preliminary Prospectus) as the Company has advised you, prior to the
Execution Time, will be included or made therein (excluding Exchange Act filings
incorporated therein by reference).

 

(b) On the Effective Date, the Registration Statement (and any amendment or
supplement thereto) did or will, and when the Prospectus is first filed (if
required) in accordance with Rule 424(b) and on the Closing Date (as defined
herein), the Prospectus (and any amendments or supplements thereto) will, comply
in all material respects with the applicable requirements of the Act and the
Exchange Act and the respective rules thereunder; on the Effective Date and at
the Execution Time, the Registration Statement (and any amendment or supplement
thereto) did not or will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading; and, on the Effective Date,
the Prospectus, if not filed pursuant to Rule 424(b), will not, and on the date
of any filing pursuant to Rule 424(b) and on the Closing Date, the Prospectus
(together with any amendment or supplement thereto) will not, include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Company makes no
representations or warranties in this paragraph (ii) as to the information
contained in or omitted from the Registration Statement or the Prospectus (or
any amendment or supplement thereto) in reliance upon and in conformity with the
information furnished in writing to the Company by or on behalf of any
Underwriter through the Representatives specifically for inclusion in the
Registration Statement or the Prospectus (or any amendment or supplement
thereto); and no order preventing or suspending the use of the Registration
Statement has been issued by the Commission;

 

2



--------------------------------------------------------------------------------

(c) The documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder, and none
of such documents contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; and any further documents so filed and
incorporated by reference in the Prospectus or any further amendment or
supplement thereto, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Act or the Exchange Act, as applicable, and the rules and
regulations of the Commission thereunder and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with the
information furnished in writing to the Company by an Underwriter through the
Representatives expressly for use in the Prospectus as amended or supplemented;

 

(d) None of (i) the Company, (ii) any subsidiary of the Company (including the
Partnership), the revenues or assets of which, when multiplied by the Company’s
ownership interest expressed as a percentage, exceed 3% of the consolidated
revenues or assets, respectively, of the Company and its subsidiaries taken as a
whole, or (iii) any entity listed under “Investments in Real Estate
Partnerships” in Note 4 to the Company’s consolidated financial statements
included in its most recent Annual Report on Form 10-K (or a corresponding note
to Exchange Act Reports filed thereafter) (each subsidiary or entity covered
under (ii) or (iii), a “Material Subsidiary”) has sustained since the date of
the latest audited financial statements included or incorporated by reference in
the Prospectus any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Prospectus, as amended or supplemented;
and, since the respective dates as of which information is given in the
Registration Statement and the Prospectus, there has not been any change in the
capital stock or partnership interests of the Company or any of its Material
Subsidiaries (including the Partnership) (other than issuances of capital stock
or partnership interests in connection with employee benefit plans, dividend
reinvestment plans, the exercise of options, the exchange of Partnership units
and the payment of earn-outs pursuant to contractual commitments) or in the
partners’ capital of the Partnership or any of its Material Subsidiaries, any
change in mortgage loans payable or long-term debt of the Company or any of its
Material Subsidiaries (including the Partnership) in excess of $20,000,000
(except as set forth in Exhibit B hereto) or any material adverse change in
excess of $20,000,000, or any development involving a prospective material
adverse change, in or affecting the general affairs, management, financial
position, stockholders’ equity, partners’ capital or results of operations of
the Company and its Material Subsidiaries (including the Partnership), otherwise
than as set forth or contemplated in the Prospectus;

 

3



--------------------------------------------------------------------------------

(e) The Company and its Material Subsidiaries (including the Partnership) have
good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them, in each case free and
clear of all liens, encumbrances and defects except such as are described in the
Prospectus or such as do not materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company and its Material Subsidiaries (including the Partnership); and any real
property and buildings held under lease by the Company and its Material
Subsidiaries (including the Partnership) are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Material Subsidiaries (including the
Partnership);

 

(f) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Florida, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Prospectus, as amended or supplemented, and has
been duly qualified as a foreign corporation for the transaction of business and
is in good standing under the laws of each other jurisdiction in which it owns
or leases properties or conducts any business so as to require such
qualification, or is subject to no material liability or disability by reason of
the failure to be so qualified in any such jurisdiction; the Partnership has
been duly organized and is validly existing in good standing under the laws of
the State of Delaware, with power and authority to own its properties and
conduct its business as described in the Prospectus, as amended or supplemented,
and has been duly qualified as a foreign partnership for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification, or is subject to no material liability or disability by
reason of the failure to be so qualified in any such jurisdiction; and each
Material Subsidiary of the Company has been duly incorporated or organized and
is validly existing as a corporation or other entity in good standing under the
laws of its jurisdiction of incorporation or organization;

 

(g) All of the issued shares of capital stock of the Company have been duly and
validly authorized and issued and are fully paid and non assessable; the capital
stock of the Company conforms in all material respects to the description
thereof in the Prospectus, as amended or supplemented; and, except as set forth
on Exhibit A, all of the issued shares of capital stock or other equity
interests of each Material Subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non assessable and (except as set
forth on Exhibit A and directors’ qualifying shares) are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims; all of the issued partnership interests of the Partnership have been
duly and validly authorized and issued and are fully paid and non assessable;

 

(h) The Securities have been duly and validly authorized and, when issued and
delivered and paid for by the Underwriters pursuant to this Agreement, will be
validly issued, fully paid and non-assessable; and the Securities conform to the

 

4



--------------------------------------------------------------------------------

description thereof contained in the Registration Statement and the Prospectus,
as amended or supplemented; the cumulative preferred units of the Partnership
(the “Mirror Partnership Units”) that are exchangeable for the Securities have
been duly and validly authorized and, when issued and delivered, will be validly
issued, fully paid and non-assessable, and have the same rights, preferences,
terms and provisions as the Securities;

 

(i) This Agreement has been duly authorized, executed and delivered by the
Company;

 

(j) None of the transactions contemplated by this Agreement will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including, without limitation, Regulations T, U, and X
of the Board of Governors of the Federal Reserve System;

 

(k) Prior to the date hereof, neither the Company nor any of its affiliates
(including the Partnership) has taken any action which is designed to or which
has constituted or which might have been expected to cause or result in
stabilization or manipulation of the price of any security of the Company in
connection with the offering of the Securities;

 

(l) The execution and delivery by the Company of this Agreement, the compliance
by the Company with all of the provisions hereof and the consummation of the
transactions by the Company herein and therein contemplated, and, to its
knowledge, the sale of the Securities and the compliance by the Company with all
of the provisions of the Securities and the consummation of the transactions by
the parties other than the Company herein and therein contemplated, will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, (i) any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which the Company
or any of its Material Subsidiaries (including the Partnership) is a party or by
which the Company or any of its Material Subsidiaries (including the
Partnership) is bound or to which any of the property or assets of the Company
or any of its Material Subsidiaries (including the Partnership) is subject, (ii)
the provisions of the Articles of Incorporation or By-laws of the Company, the
Certificate of Limited Partnership or partnership agreement of the Partnership,
or (iii) any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
Material Subsidiaries (including the Partnership) or any of their properties
other than, in the case of clauses (i) and (iii), such breaches or violation
which, if determined adversely to the Company or any of its Material
Subsidiaries, would not reasonably be expected to have a material adverse effect
on the current or future consolidated financial position, shareholders’ equity
or results of operations of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”) or on the consummation of the transactions
contemplated herein; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the sale of the Securities or the consummation by the
Company of the transactions contemplated by this Agreement,

 

5



--------------------------------------------------------------------------------

except such as have been, or will have been prior to the Closing Date (as
defined in Section 3 hereof), obtained under the Act and such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or Blue Sky laws or the rules of the National Association
of Securities Dealers Inc. or the New York Stock Exchange, Inc. in connection
with the purchase and distribution of the Securities by the Underwriters;

 

(m) Neither the Company nor any of its Material Subsidiaries (including the
Partnership) is in violation of its Articles of Incorporation, By-laws,
Certificate of Limited Partnership or partnership agreement or in default in the
performance or observance of any material obligation, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which it is a party or by which it or any of
its properties may be bound;

 

(n) The statements set forth in the Registration Statement and the Prospectus
under the captions “Capital Stock”, “Description of Common Stock”, “Description
of Preferred Stock” and “Plan of Distribution” and the statements set forth in
the Prospectus Supplement under the captions “Additional Federal Income Tax
Considerations” and “Underwriting” (other than the information furnished in
writing to the Company by or on behalf of any Underwriter through the
Representatives) are, insofar as such statements constitute a summary of the
terms of the Securities and the laws and documents referred to therein, accurate
and complete in all material respects;

 

(o) Other than as set forth in the Prospectus, as amended or supplemented, there
are no legal or governmental proceedings pending to which the Company or any of
its Material Subsidiaries (including the Partnership) is a party or of which any
property of the Company or any of its Material Subsidiaries (including the
Partnership) is the subject which, if determined adversely to the Company or any
of its Material Subsidiaries (including the Partnership), would individually or
in the aggregate have a Material Adverse Effect; and, to the best of the
Company’s knowledge and the Partnership’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others;

 

(p) The Company and its Material Subsidiaries (including the Partnership)
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them, except where the failure so to possess could not,
singly or in the aggregate, be reasonably expected to result in a Material
Adverse Effect; the Company and its Material Subsidiaries (including the
Partnership) are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply could not, singly
or in the aggregate, be reasonably expected to result in a Material Adverse
Effect; all of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect could not, singly or in the
aggregate, be reasonably expected

 

6



--------------------------------------------------------------------------------

to result in a Material Adverse Effect; and neither the Company nor any of its
Material Subsidiaries (including the Partnership) has received any notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, could be reasonably expected to result in a
Material Adverse Effect;

 

(q) Each of the Company and its Material Subsidiaries (including the
Partnership) is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are adequate and customary
in the businesses in which they are engaged, except where the failure to be so
insured could not be reasonably expected to have a Material Adverse Effect;

 

(r) The assets of the Partnership do not constitute “plan assets” under the
Employee Retirement Income Security Act of 1974, as amended;

 

(s) The Company has qualified to be taxed as a real estate investment trust
pursuant to Sections 856 through 860 of the Internal Revenue Code of 1986, as
amended (the “Code”), for each of the fiscal years from its inception through
the most recently completed fiscal year, and the Company’s present and
contemplated organization, ownership, method of operation, assets and income,
taking into account the consummation of the transactions contemplated herein,
are such that the Company is in a position under present law to so qualify for
the current fiscal year and in the future; the Partnership and each subsidiary
that is a partnership or a limited liability company under state law (each a
“Subsidiary Partnership”) are properly classified as partnerships or disregarded
entities, and not as corporations or as associations taxable as corporations,
for Federal income tax purposes throughout the period from inception through the
date hereof, or, in the case of any Subsidiary Partnerships that have
terminated, through the date of termination of such Subsidiary Partnerships; the
Company and each of its Material Subsidiaries (including the Partnership) have
filed or caused to be filed all federal, state, local and foreign tax returns,
reports, information returns and statements which have been required to be filed
by them (except for the failure to file such returns, reports, information
returns and statements that could not be reasonably expected to have a Material
Adverse Effect) and have paid all taxes required to be paid and any other
assessment, fine or penalty levied against them, to the extent that any of the
foregoing is due and payable, except, in all cases, for any such tax,
assessment, fine or penalty that is being contested in good faith and in respect
of which adequate reserves are being maintained and except to the extent any
such failure to pay could not be reasonably expected to have a Material Adverse
Effect;

 

(t) Neither the Company nor the Partnership has knowledge of (i) the presence of
any hazardous substances, hazardous materials, toxic substances or waste
materials (collectively, “Hazardous Materials”) on any of the properties owned
by it in violation of law or in excess of regulatory action levels or (ii) any
unlawful spills, releases, discharges or disposal of Hazardous Materials that
have occurred or are presently occurring on or off such properties as a result
of any construction on or

 

7



--------------------------------------------------------------------------------

operation and use of such properties, which presence or occurrence would have a
Material Adverse Effect; and in connection with the construction on or operation
and use of the properties owned by the Company and the Partnership, neither has
any knowledge of any material failure to comply with all applicable local, state
and federal environmental laws, regulations, agency requirements, ordinances and
administrative and judicial orders;

 

(u) Neither the Company nor the Partnership is, and after giving effect to the
offering and sale of the Securities, will be an “investment company”, or an
entity “controlled” by an “investment company”, as such terms are defined in the
Investment Company Act;

 

(v) KPMG LLP, who have certified certain financial statements of the Company and
its subsidiaries and the Partnership and its subsidiaries and have audited the
Partnership’s and the Company’s internal control over financial reporting and
management’s assessment thereof, are independent public accountants as required
by the Act and the rules and regulations of the Commission thereunder;

 

(w) The Partnership and the Company each maintains a system of internal control
over financial reporting (as such term is defined in Rule 13a-15(f) of the
Exchange Act) that complies with the requirements of the Exchange Act and has
been designed by, or under the supervision of, the principal executive officer
and the principal financial officer of the Partnership and the Company, or under
their supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. The
Partnership’s and the Company’s internal control over financial reporting are
effective and neither the Partnership nor the Company is aware of any material
weaknesses in its internal control over financial reporting;

 

(x) Since the date of the latest audited financial statements included or
incorporated by reference in the Prospectus, there has been no change in the
Partnership’s and the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Partnership’s and the Company’s internal control over financial reporting; and

 

(y) The Partnership and the Company maintain disclosure controls and procedures
(as such term is defined in Rule 13a-15(e) of the Exchange Act) that comply with
the requirements of the Exchange Act; such disclosure controls and procedures
have been designed to ensure that material information relating to the
Partnership, the Company and their subsidiaries is made known to the
Partnership’s and the Company’s principal executive officer and principal
financial officer by others within those entities; and such disclosure controls
and procedures are effective.

 

Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Underwriters in connection with the offering
of the Securities shall be deemed a representation and warranty by the Company,
as to matters covered thereby, to each Underwriter.

 

8



--------------------------------------------------------------------------------

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Company agrees to sell
to each Underwriter, and each Underwriter agrees, severally and not jointly, to
purchase from the Company the amount of the Securities set forth opposite such
Underwriter’s name in Schedule I hereto. The purchase price shall be $24.2125
per Security, except for Securities sold by the Underwriters to certain
institutional investors as agreed by the Company and the Underwriters, for which
the purchase price shall be $24.50 per Security.

 

3. Delivery and Payment. Delivery of and payment for the Securities shall be
made at 10:00 A.M., New York City time, on August 2, 2005, or at such time on
such later date not more than three Business Days after the foregoing date as
the Representatives shall designate, which date and time may be postponed by
agreement between the Representatives and the Company or as provided in Section
9 hereof (such date and time of delivery and payment for the Securities being
herein called the “Closing Date”). Delivery of the Securities shall be made to
the Representatives for the respective accounts of the several Underwriters
against payment by the several Underwriters through the Representatives of the
purchase price thereof to or upon the order of the Company by wire transfer
payable in same-day funds to an account specified by the Company. Delivery of
the Securities shall be made through the facilities of The Depository Trust
Company unless the Representatives shall otherwise instruct.

 

The Company will pay all applicable state transfer taxes, if any, involved in
the transfer to the several Underwriters of the Securities to be purchased by
them from the Company and the respective Underwriters will pay any additional
stock transfer taxes involved in further transfers by them.

 

4. Offering by Underwriters. It is understood that the several Underwriters
propose to offer the Securities for sale to the public as set forth in the
Prospectus, and each Underwriter hereby represents and warrants to, and agrees
with the Company that it will offer and sell the Securities upon the terms and
conditions set forth in Annex I to this Agreement.

 

5. Agreements. The Company agrees with the several Underwriters that:

 

(a) The Company will use its best efforts to cause the Registration Statement,
if not effective at the Execution Time, and any amendment thereof, to become
effective. Prior to the termination of the offering of the Securities, the
Company will not file any amendment to the Registration Statement (excluding
filings under the Exchange Act incorporated by reference into the Registration
Statement) or amendment or supplement to the Prospectus or any Rule 462(b)
Registration Statement unless the Company has furnished you a copy for your
review prior to filing and will not file any

 

9



--------------------------------------------------------------------------------

such proposed amendment or supplement to which you reasonably object. Subject to
the foregoing sentence, if the Registration Statement has become or becomes
effective pursuant to Rule 430A, or filing of the Prospectus is otherwise
required under Rule 424(b), the Company will cause the Prospectus, properly
completed, and any amendment or supplement thereto to be filed in a form
approved by the Representatives with the Commission pursuant to the applicable
paragraph of Rule 424(b) within the time period prescribed and will provide
evidence satisfactory to the Representatives of such timely filing. The Company
will promptly advise the Representatives (1) when the Registration Statement, if
not effective at the Execution Time, shall have become effective, (2) when the
Prospectus, and any amendment or supplement thereto, shall have been filed (if
required) with the Commission pursuant to Rule 424(b) or when any Rule 462(b)
Registration Statement shall have been filed with the Commission, (3) when,
prior to termination of the offering of the Securities, any amendment to the
Registration Statement shall have been filed or become effective, (4) of any
request by the Commission or its staff for any amendment to the Registration
Statement, or any Rule 462(b) Registration Statement, or for any amendment or
supplement to the Prospectus or for any additional information, (5) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or the institution or threatening of any proceeding for
that purpose and (6) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Securities for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use its best efforts to prevent the issuance of any
such stop order or the suspension of any such qualification and, if issued, to
obtain as soon as possible the withdrawal thereof.

 

(b) If, at any time when a prospectus relating to the Securities is required to
be delivered under the Act, any event occurs as a result of which the Prospectus
as then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
in the light of the circumstances under which they were made not misleading, or
if it shall be necessary to amend the Registration Statement or amend or
supplement the Prospectus to comply with the Act or the Exchange Act or the
respective rules thereunder, the Company promptly will (1) notify the
Representatives of such event, (2) prepare and file with the Commission, subject
to the second sentence of paragraph (a) of this Section 5, an amendment or
supplement which will correct such statement or omission or effect such
compliance and (3) supply any amended or supplemented Prospectus to you in such
quantities as you may reasonably request.

 

(c) As soon as practicable, the Company will make generally available to its
security holders and to the Representatives an earnings statement or statements
of the Company and its subsidiaries which will satisfy the provisions of Section
11(a) of the Act and Rule 158 under the Act.

 

(d) The Company will furnish to the Representatives and counsel for the
Underwriters, without charge, signed copies of the Registration Statement
(including

 

10



--------------------------------------------------------------------------------

exhibits thereto) and to each other Underwriter a copy of the Registration
Statement (without exhibits thereto) and, so long as delivery of a prospectus by
an Underwriter or dealer may be required by the Act, as many copies of each
Preliminary Prospectus and the Prospectus and any amendment or supplement
thereto as the Representatives may reasonably request. The Company will pay the
expenses of printing or other production of all documents relating to the
offering.

 

(e) The Company will arrange, if necessary, for the qualification of the
Securities for sale under the laws of such jurisdictions as the Representatives
may designate, will maintain such qualifications in effect so long as required
for the distribution of the Securities and will pay any fee of the National
Association of Securities Dealers, Inc. in connection with its review of the
offering; provided that in no event shall the Company be obligated to qualify to
do business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Securities, in any jurisdiction where
it is not now so subject.

 

(f) During the period beginning on the date hereof and continuing to and
including the date that is 30 days after the time of delivery for the
Securities, not to offer, sell, contract to sell or otherwise dispose of, except
as provided hereunder, any preferred securities of the Company that are
substantially similar to the Securities (other than the issuance of preferred
securities pursuant to private placement transactions in which the purchasers
are not permitted to sell such preferred securities until at least 30 days after
the delivery of the Securities), without the prior consent of the
Representatives.

 

(g) The Company will comply with all applicable securities and other applicable
laws, rules and regulations, including, without limitation, the Sarbanes Oxley
Act of 2002, and to use its reasonable best efforts to cause the Company’s
directors and officers, in their capacities as such, to comply with such laws,
rules and regulations, including, without limitation, the provisions of the
Sarbanes Oxley Act of 2002.

 

(h) The Company will not take, directly or indirectly, any action designed to or
that would constitute or that might reasonably be expected to cause or result
in, under the Exchange Act or otherwise, stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

 

6. Conditions to the Obligations of the Underwriters. The obligations of the
Underwriters to purchase the Securities shall be subject to the accuracy of the
representations and warranties on the part of the Company contained herein as of
the Execution Time and the Closing Date, to the accuracy of the statements of
the Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder and to the following
additional conditions:

 

(a) If the Registration Statement has not become effective prior to the
Execution Time, unless the Representatives agree in writing to a later time, the
Registration Statement will become effective not later than (i) 6:00 P.M., New
York City

 

11



--------------------------------------------------------------------------------

time, on the date of determination of the public offering price, if such
determination occurred at or prior to 3:00 P.M., New York City time, on such
date or (ii) 9:30 A.M., New York City time, on the Business Day following the
day on which the public offering price was determined, if such determination
occurred after 3:00 P.M., New York City time, on such date; if filing of the
Prospectus, or any amendment or supplement thereto, is required pursuant to Rule
424(b), the Prospectus, and any such amendment or supplement, will be filed in
the manner and within the time period required by Rule 424(b); and no stop order
suspending the effectiveness of the Registration Statement shall have been
issued and no proceedings for that purpose shall have been instituted or
threatened.

 

(b) The Company shall have requested and caused Foley & Lardner LLP, counsel for
the Company, to have furnished to the Representatives their opinion, dated the
Closing Date and addressed to the Representatives, to the effect that:

 

(i) each of the Company and its Material Subsidiaries, including the
Partnership, has been duly incorporated and is validly existing as a corporation
or other organization in good standing under the laws of the jurisdiction in
which it is chartered or organized, with full corporate power and authority to
own or lease, as the case may be, and to operate its properties and conduct its
business as described in the Prospectus, as amended or supplemented, and is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction which requires such qualification and is subject
to no material liability or disability by reason of the failure to be so
qualified in any jurisdiction;

 

(ii) all the outstanding shares of capital stock or partnership interests of
each Material Subsidiary of the Company have been duly and validly authorized
and issued and are fully paid and nonassessable, and, except as otherwise set
forth on Exhibit A or in the Prospectus, as amended or supplemented, all
outstanding shares of capital stock or partnership interests of such Material
Subsidiaries are owned by the Company either directly or through wholly owned
subsidiaries free and clear of any perfected security interest and, to the
knowledge of such counsel, after due inquiry, any other security interest,
claim, lien or encumbrance;

 

(iii) the Company’s authorized equity capitalization is as set forth in the
Prospectus; the capital stock of the Company conforms in all material respects
to the description thereof contained in the Prospectus; the outstanding shares
of Common Stock have been duly and validly authorized and issued and are fully
paid and nonassessable; the Securities have been duly and validly authorized and
issued and are fully paid and nonassessable; the Mirror Partnership Units have
been duly and validly

 

12



--------------------------------------------------------------------------------

authorized and issued and are fully paid and non-assessable, and have the same
rights, preferences, terms and provisions as the Securities; the Securities are
duly listed, and admitted and authorized for trading, on the New York Stock
Exchange, subject to official notice of issuance; the certificates for the
Securities are in valid and sufficient form; the holders of outstanding shares
of capital stock of the Company are not entitled to preemptive or other rights
to subscribe for the Securities arising by operation of law or the Company’s
articles of incorporation or By-laws, or, to the knowledge of such counsel,
under any agreement by which the Company is bound; and, except as set forth in
the Prospectus or such opinion, as amended or supplemented, to the knowledge of
such counsel, no options, warrants or other rights to purchase, agreements or
other obligations to issue, or rights to convert any obligations into or
exchange any securities for, shares of capital stock of or ownership interests
in the Company are outstanding;

 

(iv) to the knowledge of such counsel, there is no pending or threatened action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its Material Subsidiaries
or its or their property of a character required to be disclosed in the
Registration Statement which is not adequately disclosed in the Prospectus, and
there is no franchise, contract or other document relating to the Company or its
Material Subsidiaries of a character required to be described in the
Registration Statement or Prospectus, or to be filed as an exhibit thereto,
which is not described or filed as required; and the statements included or
incorporated by reference in the Prospectus under the headings “Capital Stock”,
“Description of Common Stock”, “Description of Preferred Stock”, insofar as they
purport to constitute a summary of the terms of the Securities, and the
statements included or incorporated by reference in the Prospectus under the
heading “Plan of Distribution” and in the Prospectus Supplement under the
headings “Additional Federal Income Tax Considerations” and “Underwriting”
(other than the information furnished in writing to the Company by or on behalf
of any Underwriter through the Representatives), insofar as such statements
summarize legal matters, agreements to which the Company is a party, documents
or proceedings discussed therein, are accurate and fair summaries of such terms,
legal matters, agreements, documents or proceedings;

 

(v) the Registration Statement has become effective under the Act; any required
filing of the Prospectus, and any amendments or supplements thereto, pursuant to
Rule 424(b) has been made in the manner and within the time period required by
Rule 424(b); to the knowledge of such counsel, no stop order suspending the
effectiveness of the Registration Statement has been issued, no proceedings for
that purpose

 

13



--------------------------------------------------------------------------------

have been instituted or threatened and the Registration Statement and the
Prospectus (other than the financial statements and other financial and
statistical information contained therein, as to which such counsel need express
no opinion), each as amended or supplemented, comply as to form in all material
respects with the applicable requirements of the Act and the Exchange Act and
the respective rules thereunder; and although counsel assumes no responsibility
for the accuracy, completeness or fairness of statements made therein except to
the extent set forth in paragraph (iv) above, such counsel has no reason to
believe that on the Effective Date or the date the Registration Statement was
last deemed amended the Registration Statement contained or contains any untrue
statement of a material fact or omitted or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading or that the Prospectus as of its date or on the Closing Date included
or includes any untrue statement of a material fact or omitted or omits to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (in each case, other
than the financial statements and other financial and statistical information
contained therein, as to which such counsel need express no opinion);

 

(vi) this Agreement has been duly authorized, executed and delivered by the
Company;

 

(vii) the Company is not and, after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Prospectus, will not be an “investment company” as defined in the Investment
Company Act of 1940, as amended;

 

(viii) no consent, approval, authorization, filing with or order of any court or
governmental agency or body is required to be obtained by the Company in
connection with the transactions contemplated herein, except such as have been
obtained under the Act and such as may be required under the blue sky laws of
any jurisdiction in connection with the purchase and distribution of the
Securities by the Underwriters in the manner contemplated in this Agreement and
in the Prospectus and such other approvals (specified in such opinion) as have
been obtained;

 

(ix) the execution and delivery by the Company of this Agreement, its compliance
with all of the provisions hereof and the consummation by the Company of any of
the transactions herein contemplated, and, to the knowledge of such counsel, the
sale of the Securities being sold by Company and the consummation by the parties
other than the Company of any of the transactions herein contemplated, will not
conflict with, result in a breach or violation of, or imposition of

 

14



--------------------------------------------------------------------------------

any lien, charge or encumbrance upon any property or assets of the Company or
its Material Subsidiaries pursuant to, (i) the charter or by-laws of the Company
or its Material Subsidiaries, (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument known to such counsel and to which
the Company or any of its Material Subsidiaries (including the Partnership) is a
party or bound or to which its or their property is subject, or (iii) any
statute, law, rule, regulation, judgment, order or decree known to such counsel
to be applicable to the Company or its Material Subsidiaries (including the
Partnership) of any court, regulatory body, administrative agency, governmental
body or arbitrator or other authority having jurisdiction over the Company or
its Material Subsidiaries or any of its or their properties other than, in the
case of clauses (ii) and (iii), such breaches or violation which, if determined
adversely to the Company, would not reasonably be expected to have a material
adverse effect on the current or future consolidated financial position,
shareholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole or on the consummation of the transactions
contemplated herein;

 

(x) to such counsel’s knowledge no holders of securities of the Company have
rights to the registration of such securities under the Registration Statement;
and

 

(xi) The Company has qualified to be taxed as a real estate investment trust
pursuant to Sections 856 through 860 of the Code for each taxable year since its
inception through the most recently completed fiscal year, and based on
assumptions set forth in the Prospectus and certain representations of the
Company, including but not limited to those set forth in an Officer’s
Certificate, the Company’s present and contemplated organization, ownership,
method of operation, assets and income are such that the Company is in a
position under present law to so qualify for the current fiscal year and in the
future.

 

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the State of Florida or the
Federal laws of the United States, to the extent they deem proper and specified
in such opinion, upon the opinion of other counsel of good standing whom they
believe to be reliable and who are satisfactory to counsel for the Underwriters
and (B) as to matters of fact, to the extent they deem proper, on certificates
of responsible officers of the Company and public officials. References to the
Prospectus in this paragraph (b) shall also include any amendments or
supplements thereto at the Closing Date.

 

15



--------------------------------------------------------------------------------

(c) The Representatives shall have received from Sullivan & Cromwell LLP,
counsel for the Underwriters, such opinion or opinions, dated the Closing Date
and addressed to the Representatives, with respect to the issuance and sale of
the Securities, the Registration Statement, the Prospectus (together with any
amendment or supplement thereto) and other related matters as the
Representatives may reasonably require, and the Company shall have furnished to
such counsel such documents as they request for the purpose of enabling them to
pass upon such matters.

 

(d) The Company shall have furnished to the Representatives a certificate of the
Company, signed by the Chairman of the Board or the President and the principal
financial or accounting officer of the Company or two other authorized
signatories, dated the Closing Date, to the effect that the signers of such
certificate have carefully examined the Registration Statement, the Prospectus,
any amendments or supplements to the Prospectus and this Agreement and that:

 

(i) the representations and warranties of the Company in this Agreement are true
and correct on and as of the Closing Date with the same effect as if made on the
Closing Date and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to the
Closing Date;

 

(ii) no stop order suspending the effectiveness of the Registration Statement
has been issued and no proceedings for that purpose have been instituted or, to
the Company’s knowledge, threatened; and

 

(iii) since the date of the most recent financial statements included or
incorporated by reference in the Prospectus (exclusive of any amendment or
supplement thereto), there has been no material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Prospectus (exclusive of any amendment or supplement
thereto).

 

(e) The Company shall have requested and caused KPMG LLP and
PricewaterhouseCoopers LLP to have furnished to the Representatives, at the
Execution Time and at the Closing Date, letters, dated respectively as of the
Execution Time and as of the Closing Date, in form and substance satisfactory to
the Representatives, to the effect set forth in Statement of Auditing Standards
No. 72 and as to such other matters as you may reasonably request.

 

(f) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Registration Statement (exclusive of any amendment
thereof) and the Prospectus (exclusive of any amendment or supplement thereto),
there shall not have been (i) any change or decrease specified in the letter or
letters referred to

 

16



--------------------------------------------------------------------------------

in paragraph (e) of this Section 6 or (ii) any change, or any development
involving a prospective change, in or affecting the condition (financial or
otherwise), earnings, business or properties of the Company and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Prospectus (exclusive of any amendment or supplement thereto) the effect of
which, in any case referred to in clause (i) or (ii) above, is, in the sole
judgment of the Representatives, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated by the Registration Statement (exclusive of any
amendment thereof) and the Prospectus (exclusive of any amendment or supplement
thereto).

 

(g) Prior to the Closing Date, the Company shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.

 

(h) Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any of the Company’s debt securities by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Act) or any notice given of any intended or potential decrease in any such
rating.

 

(i) The Securities shall have been listed and admitted or authorized for trading
on the New York Stock Exchange, subject to official notice of issuance, and
satisfactory evidence of such actions shall have been provided to the
Representatives.

 

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representatives and counsel
for the Underwriters, this Agreement and all obligations of the Underwriters
hereunder may be canceled at, or at any time prior to, the Closing Date by the
Representatives. Notice of such cancellation shall be given to the Company in
writing or by telephone or facsimile confirmed in writing.

 

The documents required to be delivered by this Section 6 shall be delivered at
the office of Sullivan & Cromwell LLP, counsel for the Underwriters, at 125
Broad Street, New York, New York 10004, on the Closing Date.

 

7. Expenses. (a) The Company covenants and agrees with each of the several
Underwriters that, whether or not the transactions contemplated in this
Agreement are consummated or this Agreement is terminated, (i) the Company will
pay or cause to be paid all registration, filing and stock exchange or National
Association of Securities Dealers fees, all fees and expenses of complying with
securities or blue sky laws, all printing expenses, messenger and delivery
expenses, any fees and disbursements of any counsel retained by the Company, any
fees and disbursements of independent public accountants for the Company
incurred in connection with the registration of the Securities under the Act,
all underwriting discounts and commissions and transfer taxes,

 

17



--------------------------------------------------------------------------------

if any, and any premiums and other costs of policies of insurance obtained by
the Company against liabilities arising out of the public offering of the
Securities. It is understood, however, that, except as provided in this Section
and Section 8 hereof, the Underwriters will pay all of their own costs and
expenses, including the fees of their counsel, transfer taxes on resale of any
of the Securities by them, and any advertising expenses connected with any
offers they may make.

 

(b) If the sale of the Securities provided for herein is not consummated because
any condition to the obligations of the Underwriters set forth in Section 6
hereof is not satisfied or because of any refusal, inability or failure on the
part of the Company to perform any agreement herein or comply with any provision
hereof other than by reason of a default by any of the Underwriters, the Company
will reimburse the Underwriters severally through the Representatives on demand
for all out-of-pocket expenses (including reasonable fees and disbursements of
counsel) that shall have been incurred by them in connection with the proposed
purchase and sale of the Securities.

 

8. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Underwriter, the directors, officers, employees and agents of
each Underwriter and each person who controls any Underwriter within the meaning
of either the Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the registration statement for the registration of the
Securities as originally filed or in any amendment thereof, or in any
Preliminary Prospectus or the Prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and agrees to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of any Underwriter through the Representatives
specifically for inclusion therein; provided, further, that with respect to any
untrue statement or omission of material fact made in any Preliminary
Prospectus, the indemnity agreement contained in this Section 8(a) shall not
inure to the benefit of any indemnified person from whom the person asserting
any such loss, claim, damage or liability purchased the securities concerned, to
the extent that any such loss, claim, damage or liability of such indemnified
person occurs under the circumstance where it shall have been determined by a
court of competent jurisdiction by final and nonappealable judgment that (w) the
Company had previously furnished copies of the Prospectus to the
Representatives, (x) delivery of the Prospectus was required by

 

18



--------------------------------------------------------------------------------

the Act to be made to such person, (y) the untrue statement or omission of a
material fact contained in the Preliminary Prospectus was corrected in the
Prospectus and (z) there was not sent or given to such person, at or prior to
the written confirmation of the sale of such securities to such person, a copy
of the Prospectus. This indemnity agreement will be in addition to any liability
which the Company may otherwise have.

 

(b) Each Underwriter severally and not jointly agrees to indemnify and hold
harmless the Company, the directors, officers, employees and agents of the
Company, and each person who controls the Company within the meaning of either
the Act or the Exchange Act, to the same extent (excluding any provisos) as the
foregoing indemnity from the Company to each Underwriter, but only with
reference to written information relating to such Underwriter furnished to the
Company by or on behalf of such Underwriter through the Representatives
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement will be in addition to any liability which
any Underwriter may otherwise have. The Company acknowledges that the following
statements, as set forth under the heading “Underwriting” of the Prospectus,
constitute the only information furnished by or on behalf of the several
Underwriters for inclusion in any Preliminary Prospectus or the Prospectus: (i)
the list of Underwriters and their respective participation in the sale of the
Securities, (ii) the sentences related to concessions and reallowances appearing
in the fifth paragraph of page S-24 of the Prospectus; and (iii) the fourth
sentence related to market making by the underwriters appearing in the seventh
paragraph of page S-24 of the Prospectus.

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of one such separate counsel (regardless of the number of
indemnified parties) if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the

 

19



--------------------------------------------------------------------------------

indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (iv) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.

 

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Underwriters severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending same) (collectively “Losses”) to which the Company and one or more of
the Underwriters may be subject in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and by the
Underwriters on the other, from the offering of the Securities; provided,
however, that in no case shall any Underwriter (except as may be provided in any
agreement among underwriters relating to the offering of the Securities) be
responsible for any amount in excess of the underwriting discount or commission
applicable to the Securities purchased by such Underwriter hereunder. If the
allocation provided by the immediately preceding sentence is unavailable for any
reason, the Company and the Underwriters severally shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and of the Underwriters on the
other, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the total net proceeds from the
offering (before deducting expenses) received by it and benefits received by the
Underwriters shall be deemed to be equal to the total underwriting discounts and
commissions, in each case as set forth on the cover page of the Prospectus.
Relative fault shall be determined by reference to, among other things, whether
any untrue or any alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information provided by the
Company on the one hand or the Underwriters on the other, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and the
Underwriters agree that it would not be just and equitable if contribution were
determined by pro rata allocation or any other method of allocation which does
not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of

 

20



--------------------------------------------------------------------------------

fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Underwriter within the meaning of either the Act or the Exchange Act
and each director, officer, employee and agent of an Underwriter shall have the
same rights to contribution as such Underwriter, and each person who controls
the Company within the meaning of either the Act or the Exchange Act, and each
director, officer, employee and agent of the Company shall have the same rights
to contribution as the Company, subject in each case to the applicable terms and
conditions of this paragraph (d).

 

9. Default by an Underwriter. If any one or more Underwriters shall fail to
purchase and pay for any of the Securities agreed to be purchased by such
Underwriter or Underwriters hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Underwriters shall be obligated severally to take up
and pay for (in the respective proportions which the amount of Securities set
forth opposite their names in Schedule I hereto bears to the aggregate amount of
Securities set forth opposite the names of all the remaining Underwriters) the
Securities which the defaulting Underwriter or Underwriters agreed but failed to
purchase; provided, however, that in the event that the aggregate amount of
Securities which the defaulting Underwriter or Underwriters agreed but failed to
purchase shall exceed 10% of the aggregate amount of Securities set forth in
Schedule I hereto, the remaining Underwriters shall have the right to purchase
all, but shall not be under any obligation to purchase any, of the Securities,
and if such nondefaulting Underwriters do not purchase all the Securities, this
Agreement will terminate without liability to any nondefaulting Underwriter or
the Company. In the event of a default by any Underwriter as set forth in this
Section 9, the Closing Date shall be postponed for such period, not exceeding
five Business Days, as the Representatives shall determine in order that the
required changes in the Registration Statement and the Prospectus or in any
other documents or arrangements may be effected. Nothing contained in this
Agreement shall relieve any defaulting Underwriter of its liability, if any, to
the Company and any nondefaulting Underwriter for damages occasioned by its
default hereunder.

 

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representatives, by notice given to the Company prior to
delivery of and payment for the Securities, if at any time prior to such time
(i) trading in the Company’s Common Stock shall have been suspended by the
Commission or the New York Stock Exchange or trading in securities generally on
the New York Stock Exchange shall have been suspended or limited or minimum
prices shall have been established on such Exchange, (ii) a banking moratorium
shall have been declared either by Federal or New York State authorities, (iii)
there shall have occurred any outbreak or escalation of hostilities, declaration
by the United States of a national emergency or war, or other national or
international calamity or crisis the effect of which on financial markets is
such as to make it, in the sole judgment of the Representatives, impractical or
inadvisable to proceed with the offering or delivery of the Securities as
contemplated by

 

21



--------------------------------------------------------------------------------

the Prospectus (exclusive of any amendment or supplement thereto) or (iv) a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States.

 

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Underwriters set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of any Underwriter or the Company or any of the officers,
directors, employees, agents or controlling persons referred to in Section 8
hereof, and will survive delivery of and payment for the Securities. The
provisions of Sections 7 and 8 hereof shall survive the termination or
cancellation of this Agreement.

 

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representatives, will be mailed, delivered or
telefaxed to Citigroup Global Markets Inc., 388 Greenwich Street, New York, New
York 10013, Attention: General Counsel (fax no.: (212) 816-7912), J.P. Morgan
Securities Inc., 270 Park Avenue, New York, New York 10017, Attention: High
Grade Syndicate Desk (fax no. (212) 834-6081) and Wachovia Capital Markets, LLC,
One Wachovia Center, 301 South College Street, Charlotte, North Carolina 28288,
Attention: Investment Grade Syndicate (fax no.: (704) 383-9165), or if sent to
the Company, will be mailed, delivered or telefaxed to the number and address of
the Company set forth in the Registration Statement.

 

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees, agents and controlling persons referred to in Section 8 hereof, and
no other person will have any right or obligation hereunder.

 

14. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

 

15. No Agency or Fiduciary Relationship. The Partnership and the Company
acknowledge and agree that (i) the purchase and sale of the Securities pursuant
to this Agreement is an arm’s-length commercial transaction between the
Partnership and the Company, on the one hand, and the several Underwriters, on
the other, (ii) in connection therewith and with the process leading to such
transaction each Underwriter is acting solely as a principal and not the agent
or fiduciary of the Partnership or the Company, (iii) no Underwriter has assumed
an advisory or fiduciary responsibility in favor of the Partnership or the
Company with respect to the offering contemplated hereby or the process leading
thereto (irrespective of whether such Underwriter has advised or is currently
advising the Partnership or the Company on other matters) or any other
obligation to the Partnership or the Company except the obligations expressly
set forth in this Agreement and (iv) the Partnership and the Company have
consulted their own legal

 

22



--------------------------------------------------------------------------------

and financial advisors to the extent they deemed appropriate. The Partnership
and the Company agree that they will not claim that the Underwriters, or any of
them, has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Partnership or the Company, in connection with
such transaction or the process leading thereto.

 

16. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Partnership and the
Company, on the one hand, and the Underwriters, or any of them, on the other,
with respect to the subject matter hereof.

 

17. Waiver of Jury Trial. The Company, the Partnership and each of the
Underwriters hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

18. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

 

19. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

 

20. Definitions. The terms which follow, when used in this Agreement, shall have
the meanings indicated.

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“DTC” shall mean The Depository Trust Company.

 

“Effective Date” shall mean each date and time that the Registration Statement,
any post-effective amendment or amendments thereto and any Rule 462(b)
Registration Statement became or become effective.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

23



--------------------------------------------------------------------------------

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

 

“Investment Company Act” shall mean the United States Investment Company Act of
1940, as amended.

 

“Preliminary Prospectus” shall mean any preliminary prospectus referred to in
Section 1(a) above and any preliminary prospectus included in the Registration
Statement at the Effective Date that omits Rule 430A Information, in each case
including the documents incorporated by reference therein pursuant to the
applicable form under the Act, as of the date of such preliminary prospectus.

 

“Prospectus” shall mean the prospectus relating to the Securities that is first
filed pursuant to Rule 424(b) after the Execution Time or, if no filing pursuant
to Rule 424(b) is required, shall mean the form of final prospectus relating to
the Securities included in the Registration Statement at the Effective Date, in
each case including the documents incorporated by reference therein pursuant to
the applicable form under the Act, as of the date of such prospectus.

 

“Registration Statement” shall mean the registration statement referred to in
paragraph 1(a) above, including exhibits and financial statements, as amended at
the Execution Time (or, if not effective at the Execution Time, in the form in
which it shall become effective) and, in the event any post-effective amendment
thereto or any Rule 462(b) Registration Statement becomes effective prior to the
Closing Date, shall also mean such registration statement as so amended or such
Rule 462(b) Registration Statement, as the case may be. Such term shall include
any Rule 430A Information deemed to be included therein at the Effective Date as
provided by Rule 430A.

 

“Rule 424”, “Rule 430A” and “Rule 462” refer to such rules under the Act.

 

“Rule 430A Information” shall mean information with respect to the Securities
and the offering thereof permitted to be omitted from the Registration Statement
when it becomes effective pursuant to Rule 430A.

 

“Rule 462(b) Registration Statement” shall mean a registration statement and any
amendments thereto filed pursuant to Rule 462(b) relating to the offering
covered by the registration statement referred to in Section 1(a) hereof.

 

24



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the several Underwriters.

 

Very truly yours,

Regency Centers Corporation

By:

 

/s/ Martin E. Stein

--------------------------------------------------------------------------------

Name:

 

Martin E. Stein

Title:

 

Chairman and CEO

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

Citigroup Global Markets Inc.

By:

 

/s/ Peter Aneme

--------------------------------------------------------------------------------

Name:

 

Peter Aneme

Title:

 

Managing Director

J.P. Morgan Securities Inc.

By:

 

/s/ Robert Bottamedi

--------------------------------------------------------------------------------

Name:

 

Robert Bottamedi

Title:

 

Vice President

Wachovia Capital Markets, LLC

By:

 

/s/ Jacob Andrew Horstman

--------------------------------------------------------------------------------

Name:

 

Jacob Andrew Horstman

Title:

 

Vice President



--------------------------------------------------------------------------------

SCHEDULE I

 

Underwriters

--------------------------------------------------------------------------------

  

Number of

Securities to

be Purchased

--------------------------------------------------------------------------------

Citigroup Global Markets Inc.

   1,000,000

J.P. Morgan Securities Inc.

   1,000,000

Wachovia Capital Markets, LLC

   1,000,000     

--------------------------------------------------------------------------------

Total

   3,000,000     

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Annex I

 

1. Each Underwriter represents and agrees that (i) it has only communicated or
caused to be communicated and will only communicate or cause to be communicated
any invitation or inducement to engage in investment activity (within the
meaning of Section 21 of the Financial Services and Markets Act 2000 (the
“FSMA”)) received by it in connection with the issue or sale of any shares of
Series 5 preferred stock in circumstances in which Section 21(1) of the FSMA
does not apply to the Company and (ii) it has complied and will comply with all
applicable provisions of the FSMA with respect to anything done by it in
relation to the offered shares of Series 5 preferred stock in, from or otherwise
involving the United Kingdom.

 

2. Each Underwriter represents and agrees that, in relation to each Member State
of the European Economic Area which has implemented the Prospectus Directive
(each, a “Relevant Member State”), with effect from and including the date on
which the European Union Prospectus Directive (the “EU Prospectus Directive”) is
implemented in that Relevant Member State (the “Relevant Implementation Date”),
it has not made and will not make an offer of shares of Series 5 preferred stock
to the public in that Relevant Member State prior to the publication of a
prospectus in relation to the shares which has been approved by the competent
authority in that Relevant Member State or, where appropriate, approved in
another Relevant Member State and notified to the competent authority in that
Relevant Member State, all in accordance with the EU Prospectus Directive,
except that it may, with effect from and including the Relevant Implementation
Date, make an offer of shares to the public in that Relevant Member State at any
time:

 

(a) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities;

 

(b) to any legal entity which has two or more of (1) an average of at least 250
employees during the last financial year; (2) a total balance sheet of more than
€43,000,000 and (3) an annual net turnover of more than €50,000,000, as shown in
its last annual or consolidated accounts; or

 

(c) in any other circumstances which do not require the publication by the
issuer of a prospectus pursuant to Article 3 of the EU Prospectus Directive.

 

For the purposes of this provision, the expression an “offer of shares to the
public” in relation to any shares of Series 5 preferred stock in any Relevant
Member State means the communication in any form and by any means of sufficient
information on the terms of the offer and the shares to be offered so as to
enable an investor to decide to purchase or subscribe for the shares, as the
same may be varied in that Member State by any measure implementing the EU
Prospectus Directive in that Member State and the expression EU Prospectus
Directive means Directive 2003/71/EC and includes any relevant implementing
measure in each Relevant Member State.



--------------------------------------------------------------------------------

3. Each Underwriter agrees that it will not offer, sell or deliver any of the
Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions. Each
Underwriter understands that no action has been taken to permit a public
offering in any jurisdiction where action would be required for such purpose.
Each Underwriter agrees not to cause any advertisement of the Securities to be
published in any newspaper or periodical or posted in any public place and not
to issue any circular relating to the Securities, except in any such case with
the Representatives’ express written consent and then only at its own risk and
expense.

 

-2



--------------------------------------------------------------------------------

Exhibit A

 

REGENCY CENTERS CORPORATION

 

Material Subsidiaries and Equity Ownership Thereof

 

Entity

--------------------------------------------------------------------------------

  

Jurisdiction

--------------------------------------------------------------------------------

  

Owner(s)

--------------------------------------------------------------------------------

  

Nature of Interest

--------------------------------------------------------------------------------

  

% of

Ownership

--------------------------------------------------------------------------------

 

Regency Centers, L.P.

   Delaware   

Regency Centers Corporation

Regency Centers Texas, LLC(1)

Outside Investors

   General Partner Limited Partner Limited Partners    1.0
96.3
2.7 %
%
%

Columbia Cameron Village SPE, LLC

   Delaware   

Regency Centers, L.P.

Columbia Perfco Partners, L.P.

   Member Member    30
70 %
%

Columbia Regency Retail Partners, LLC

   Delaware   

Regency Centers, L.P.

Columbia Perfco Partners, L.P.

   Member Member    20
80 %
%

Columbia Regency Partners II, LLC

   Delaware   

Regency Centers, L.P.

Columbia Perfco Partners, L.P.

   Member Member    20
80 %
%

Macquarie CountryWide-Regency, LLC

   Delaware   

Regency Centers, L.P.

Macquarie CountryWide (US)

Corporation

   Member Member    25
75 %
%

Macquarie CountryWide Regency II, LLC(2)

   Delaware   

Macquarie CountryWide (US) No. 2

Corporation

Regency Centers, L.P.

   Member Member    65
35 %
%

MCW/MDP-Regency, LLC

   Delaware   

Regency Centers, L.P.

MCW/MDP, LLC

   Member Member    25
75 %
%

 

A-1



--------------------------------------------------------------------------------

Entity

--------------------------------------------------------------------------------

  

Jurisdiction

--------------------------------------------------------------------------------

  

Owner(s)

--------------------------------------------------------------------------------

  

Nature of Interest

--------------------------------------------------------------------------------

   % of
Ownership


--------------------------------------------------------------------------------

 

RegCal, LLC

   Delaware   

California State Teachers Retirement System

Regency Centers, L.P.

   Member Member    75
25 %
%

Regency Realty Group, Inc.

   Florida   

Regency Centers, L.P.

RRG Holdings, LLC(3)

   Preferred Stock Common Stock Common Stock    100
7
93 %
%
%

--------------------------------------------------------------------------------

(1) 100%-owned by Regency Centers Corporation.

(2) This entity has pledged interests in certain of its subsidiaries to secure
its obligations under a bridge loan facility from Wachovia Bank, National
Association and JPMorgan Chase Bank, N.A.

(3) 100%-owned by Regency Centers, L.P.

 

A-2



--------------------------------------------------------------------------------

Exhibit B

 

Changes Since March 31, 2005

 

1. RegCal LLC, the Company’s joint venture with the California State Teachers’
Retirement System, closed a $21.3 million mortgage loan on July 22, 2005.

 

2. Macquarie CountryWide-Regency II, LLC has been borrowing under mortgage loans
to refinance debt incurred under the Credit Agreement dated as of June 1, 2005,
among Macquarie CountryWide-Regency II, LLC, Wachovia Bank, National Association
and JPMorgan Chase Bank, N.A.

 

B-1